[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, Woodmere, a Delaware Corporation, seeks to dismiss this action because the plaintiff, Paula Lukowsky, is a resident of Hawaii. Woodmere argues that the long arm statute which provides for service upon foreign corporations by service upon the Connecticut Secretary of State only may be invoked by a resident plaintiff. Here, however, the return recites service upon a person in charge of the principal place of business of Woodmere in Connecticut and upon one authorized to accept service for Woodmere in Connecticut. In these circumstances the plaintiff need not rely upon the long arm statute. The service here effected is available to foreign residents and may be made upon corporations established under the laws of any other state, see CT Page 9923 § 52-57, General Statutes. Accordingly, the motion to dismiss must be and is denied.
McDONALD, J.